EXHIBIT 10.1




CORPORATE CONSULTING AGREEMENT







This Agreement (“Agreement”) dated April 1, 2007 is between EGPI Firecreek Inc.,
a Nevada corporation (“the Company”), 6564 Smoke Tree Lane, Scottsdale, AZ  and
Seacoast Advisors, Inc., a Nevada corporation (“Consultant”).




WHEREAS,  EGPI Firecreek, Inc., through its wholly owned subsidiary, Firecreek
Petroleum, Inc., engages in the exploration, development, and exploitation of
crude oil and natural gas primarily in the United States. As reported in its
previous filings the Company and its wholly owned subsidiary Firecreek
Petroleum, Inc. also focuses on program development or creating strategic
alliances for the acquisition and development of available proved oil and gas
projects in Russia, Romania, and Kazakhstan. The Company through its subsidiary
Firecreek Petroleum, Inc. holds interests primarily in gas wells located in
Sweetwater County, Wyoming. As of January 1, 2006, the initial wells had total
gross proved reserves of 2,367,977 thousand cubic feet of natural gas. Firecreek
Petroleum, Inc. owns a 50% working interest in the initial wells.




WHEREAS, CONSULTANT is engaged in providing investor relations and business
services for publicly-traded companies.




WHEREAS, the Company desires to obtain the benefits of CONSULTANT's experience
and know-how, and accordingly, the Company has offered to engage CONSULTANT to
render consulting and advisory services to the Company on the terms and
conditions hereinafter set forth.




WHEREAS, CONSULTANT desires to accept such engagement upon such terms and
conditions hereinafter set forth.




NOWTHEREFORE in consideration of the foregoing, the parties agree as follows:  







Section 1.      SERVICES RENDERED




CONSULTANT;




1. Seacoast Advisors, Inc. is engaged by the Company to create and execute
and/or arrange for the creation and execution of a public awareness campaign.
Will also post corporate profile of the Company various websites including but
not limited to ‘microStockProfit.com’ .




2. Shall assist telephone and email inquiries from potential investors.




3. Shall fulfill requests from potential investors for Company information via
email or U.S. mail; all such Company information shall be pre approved by the
Company.




4. Shall do design and layout work for a corporate direct mailing campaign,
oversee the printing and delivery to potential investors, and respond and/or
reply to all requests for additional information. (The cost of printing and
postage are an additional expense to the company).




5. Shall perform any other services agreed to verbally or electronically.








--------------------------------------------------------------------------------

Section 2.      COMPENSATION




(a) CASH. The Company shall pay to the Consultant a non-refundable cash fee of
thirty five thousand dollars ($35,000). The payment is due immediately upon
execution of the Agreement.




(b) OTHER COMPENSATION. The Company shall issue to the Consultant, five million
 (5,000,000) shares of its restricted Common Stock issued pursuant to Rule 144.




(c) REIMBURSEMENT OF EXPENSES. The Company shall reimburse Consultant for those
reasonable and necessary out-of-pocket expenses (including but not limited to
travel, transportation, lodging, meals, postage, etc.) which have been incurred
by Consultant in connection with the rendering of services hereunder. Expenses
are subject to prior written approval and consent by the Company. Any
reimbursement to be made by the Company pursuant to this Section shall be made
following submission to the Company by Consultant of reasonable documentation of
the expenses incurred.




(d) SHAREHOLDERS LIST. The Company shall provide to the Consultant a current
copy of their Shareholders/NOBO list.




(e) The Consultant shall be responsible for all of their own taxes arising or
related to compensation in this Agreement.




Section 2.1      RESTRICTIONS




(a) INVESTMENT INTENT. Consultant agrees that the shares being issued pursuant
to this agreement may be sold, pledged, assigned, hypothecate or otherwise
transferred, with or without consideration (a “Transfer”), only pursuant to an
effective registration statement under the 1933 Act, or pursuant to an exemption
from registration under the 1933 Act, the availability of which is to be
established to the satisfaction of Company.




(b) RESTRICTED SECURITIES. The Consultant understands common shares underlying
this Agreement will be deemed as "restricted securities” under applicable U.S.
federal and state securities laws inasmuch as they are being acquired from the
Company in a transaction not involving a public offering and that pursuant to
these laws and applicable regulations, the Lender must hold the Shares unless
they are registered with the Securities and Exchange Commission and qualified by
state authorities, or an exemption from such registration and qualification
requirements is available. The Lender further acknowledges that if an exemption
from registration or qualification is available, it may be conditioned on
various requirements including, but not limited to, the time and manner of sale,
the holding period for the Shares, and on requirements relating to the Lender
which are outside of the Company’s control, and as to which the Company is under
no obligation and may not be able to satisfy. In this connection, the Lender
represents that it is familiar with SEC Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.




(c) VOTING. To the extent available under Nevada Revised Statutes or a period of
one year, Consultant agrees to Vote with and for Management, including at
elections, and issues presented to a vote of the Shareholders, from time to
time, and therefore to be consistent in its voting with various terms of Voting
Agreements in place with Management, and other Shareholders providing similar
consent action by specific proxy or other acceptable written method.








--------------------------------------------------------------------------------

Section 3.      RELATIONSHIP OF PARTIES




This Agreement shall not constitute an employer-employee relationship. It is the
intention of each party that CONSULTANT shall be an independent contractor and
not an employee of the Company. All compensation paid to CONSULTANT shall
constitute earnings to CONSULTANT and be classified as normal income. The
Company shall not withhold any amounts therefrom as U.S. federal or state income
tax withholding, or as employee contribution to Social Security or any other
employer withholding applicable under state or federal law.




Section 4.      TERM




The term of this Agreement shall be three (3) months commencing April 1, 2007,
and may be extended by Company for an additional 3 months. Any extension will be
subject to a new option or warrant package to be established, with terms
acceptable by the Company and CONSULTANT in writing signed by both parties and
attached as an Exhibit hereto.  




Section 5.      TERMINATION




This Agreement may be terminated by either party with cause only, and only under
the following circumstances; when either party (i) knowing and willfully
breaches any term(s) of this Agreement, or (ii) knowing and willfully commits
any act(s) related to the normal conduct of business which are unlawful, or any
serious criminal action as promulgated pursuant to local, state, or federal law
or laws governing the sovereignty of Israel.




Termination of the Agreement does not relieve the Company of its obligation to
remunerate CONSULTANT pursuant to the terms of this Agreement. Upon termination,
any outstanding remuneration due CONSULTANT for services rendered shall be paid
within 3 (three) business days following termination.







Section 6.      INDEMNIFICATION




(a) In consideration of CONSULTANT’ execution and delivery of the this Agreement
in addition to all of The Company’s other obligations under this Agreement, The
Company shall defend, protect, indemnify and hold harmless CONSULTANT and all of
its officers, directors, employees and direct or indirect investors and any of
the foregoing person's agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the "CONSULTANT INDEMNITEES") from and against
any and all actions, causes of action, suits, claims, losses, costs, penalties,
fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys' fees
and disbursements (the “CONSULTANT INDEMNIFIED LIABILITIES’), incurred by any
Indemnitee as a result of, or arising out of, or relating to (i) any
misrepresentation or breach of any representation or warranty made by The
Company in this Agreement or any other certificate, instrument or document
contemplated hereby or thereby (ii) any breach of any covenant, agreement or
obligation of The Company contained in this Agreement or any other certificate,
instrument or document  contemplated hereby or thereby, (iii) any cause of
action, suit or claim brought or made against such Indemnitee by a third party
and arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement or any other certificate, instrument or document
contemplated hereby or thereby, except insofar as any such misrepresentation,
breach or any untrue statement, alleged untrue statement, omission or alleged
omission is made in reliance upon and in conformity with written information
furnished to CONSULTANT by The Company. To the extent that the foregoing
undertaking by The Company may be unenforceable for any reason, The Company
shall make the maximum contribution to the payment and satisfaction of each of
the CONSULTANT Indemnified Liabilities which is permissible under applicable
law. The indemnity provisions contained herein shall be in addition to any cause
of action or similar rights CONSULTANT may have, and any liabilities CONSULTANT
may be subject to.





--------------------------------------------------------------------------------

(b) In consideration of The Company’s execution and delivery of the this
Agreement and in addition to all of the CONSULTANT’ other obligations under this
Agreement, CONSULTANT shall defend, protect, indemnify and hold harmless The
Company and all of its subsidiaries, shareholders, officers, directors and
employees and any of the foregoing person's agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the "THE COMPANY
INDEMNITEES") from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such The Company Indemnitee is
a party to the action for which indemnification hereunder is sought), and
including reasonable attorneys' fees and disbursements (the “THE COMPANY
INDEMNIFIED LIABILITIES’), incurred by any The Company Indemnitee as a result
of, or arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by CONSULTANT in the Agreement or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
breach of any covenant, agreement or obligation of CONSULTANT contained in the
Agreement or any other certificate, instrument or document contemplated hereby
or thereby, (iii) any cause of action, suit or claim brought or made against
such The Company Indemnitee by a third party and arising out of or resulting
from the execution, delivery, performance or enforcement of the Agreement or any
other certificate, instrument or document contemplated hereby or thereby, and
except insofar as any such misrepresentation, breach or any untrue statement,
alleged untrue statement, omission or alleged omission is made in reliance upon
and in conformity with written information furnished to The Company by
CONSULTANT. To the extent that the foregoing undertaking by CONSULTANT may be
unenforceable for any reason, CONSULTANT shall make the maximum contribution to
the payment and satisfaction of each of the The Company Indemnified Liabilities
which is permissible under applicable law. The indemnity provisions contained
herein shall be in addition to any cause of action or similar rights The Company
may have, and any liabilities The Company may be subject to.




(c) Indemnification Procedure.  Any party entitled to indemnification under this
Section (an "INDEMNIFIED PARTY") will give written notice to the indemnifying
party of any matters giving rise to a claim for indemnification; provided, that
the failure of any party entitled to indemnification hereunder to give notice as
provided herein shall not relieve the indemnifying party of its obligations
under this Section except to the extent that the indemnifying party is actually
prejudiced by such failure to give notice. In case any action, proceeding or
claim is brought against an indemnified party in respect of which
indemnification is sought hereunder, the indemnifying party shall be entitled to
participate in and, unless in the reasonable judgment of counsel to the
indemnified party a conflict of interest between it and the indemnifying party
may exist with respect to such action, proceeding or claim, to assume the
defense thereof with counsel reasonably satisfactory to the indemnified party.
In the event that the indemnifying party advises an indemnified party that it
will contest such a claim for indemnification hereunder, or fails, within thirty
(30) days of receipt of any indemnification notice to notify, in writing, such
person of its election to defend, settle or compromise, at its sole cost and
expense, any action, proceeding or claim (or discontinues its defense at any
time after it commences such defense), then the indemnified party may, at its
option, defend, settle or otherwise compromise or pay such action or claim. In
any event, unless and until the indemnifying party elects in writing to assume
and does so assume the defense of any such claim, proceeding or action, the
indemnified party's costs and expenses arising out of the defense, settlement or
compromise of any such action, claim or proceeding shall be losses subject to
indemnification hereunder. The indemnified party shall cooperate fully with the
indemnifying party in connection with any settlement negotiations or defense of
any such action or claim by the indemnifying party and shall furnish to the
indemnifying party all information reasonably available to the indemnified party
which relates to such action or claim. The indemnifying party shall keep the
indemnified party fully apprised at all times as to the status of the defense or
any settlement negotiations with respect thereto. If the indemnifying party
elects to defend any such action or claim, then the indemnified party shall be
entitled to participate in such defense with counsel of its choice at its sole
cost and expense. The indemnifying party shall not be liable for any settlement
of any action, claim or proceeding effected without its prior written consent.
Notwithstanding anything in this Section to the contrary, the indemnifying party
shall not, without the indemnified party's prior written consent, settle or
compromise any claim or consent to entry of any judgment in respect thereof
which imposes any future obligation on the indemnified party or which does not
include, as an unconditional term thereof, the giving by the claimant or the
plaintiff to the indemnified party of a release from all liability in respect of
such claim. The indemnification required by this Section shall be made by
periodic payments of the amount thereof during the course of investigation or
defense, as and when bills are received or expense, loss, damage or liability is
incurred, within ten (10) Business Days of written notice thereof to the
indemnifying party so long as the indemnified party irrevocably agrees to refund
such moneys if it is ultimately determined by a court of competent jurisdiction
that such party was not entitled to indemnification. The indemnity agreements
contained herein shall be in addition to (a) any cause of action or similar
rights of the indemnified party against the indemnifying party or others, and
(b) any liabilities the indemnifying party may be subject to.





--------------------------------------------------------------------------------




Section 7.      GOVERNING LAW




Any controversy, claim or dispute arising from the interpretation of this
Agreement, or breach thereof, shall settled by arbitration in the County of San
Diego, CA in accordance with the rules of the American Arbitration Association
there in effect, except that the parties thereto shall have any right to
discovery as would permitted by the Federal Rules of Civil Procedure. The
prevailing Party shall be entitled to reimbursement of actual costs and
attorney’s fees from the arbitration and the decision of the Arbitrator(s) shall
be final.







Section 8.      ASSIGNABILITY




This Agreement and the rights and obligations of the parties hereto shall bind
and inure to the benefit of CONSULTANT and its legal representatives and heirs
and the Company and any successor or successors of the Company by
reorganization, merger, or consolidation and any assignee of all or
substantially all of its business and properties, but, except as to any such
legal representatives or heirs of CONSULTANT or successor or assignee of the
Company, neither this Agreement nor any rights or benefits hereunder may be
assigned by the Company or the Executive.  Nothing in this Agreement, express or
implied, is intended to or shall confer upon any other person any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement.




Section 9.      ENTIRE AGREEMENT  




This Agreement constitutes the entire agreement of the Company and the
CONSULTANT as to the subject matter hereof, superseding all prior written and
prior or contemporaneous oral understanding or agreements, including any
previous agreements, or understandings with respect to the subject matter
covered in this Agreement.  This Agreement may not be modified or amended, nor
may any right be waived, except by a writing which expressly refers to this
Agreement, states that it is intended to be a modification, amendment, or waiver
and is signed by both parties in the case of a modification or amendment or by
the party granting the waiver.  No course of conduct or dealing between the
parties and no custom or trade usage shall be relied upon to vary the terms of
this Agreement.  The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.    







IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.




By EGPI Firecreek, Inc.

 

 

 

 

 

/s/

 

Dennis Alexander

 

Chairman and CFO

 







By Seacoast Advisors, Inc.

 

 

 

 

 

/s/

 

Troy Flowers

 

President

 








--------------------------------------------------------------------------------

Modification To Section 2 (b), Confirmation By Seacoast







Confirmation by Seacoast Advisors, Inc.




Gentlemen, it is confirmed regarding Section 2 (b) of our Agreement dated April
1, 2007 between EGPI Firecreek Inc., a Nevada corporation (“the Company”), 6564
Smoke Tree Lane, Scottsdale, AZ and Seacoast Advisors, Inc., a Nevada
corporation (“Consultant”), that the effective date for issuance of the
5,000,000 restricted shares shall be April 15, 2007, to allow time for EGPI
Firecreek, Inc. to set up for the appropriate reserve for said issuance with its
transfer agent.







By Seacoast Advisors, Inc.

 

 

 

 

 

/s/

 

Troy Flowers

 

President

 






